Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6-7 and 11-14 are allowed.
The following is an examiner' s statement of reasons for allowance:  
With respect to claim 6, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, providing an evaporation mask, wherein a light emitting layer is thermally coated within the first opening through the evaporation mask, a shape of the evaporation mask conforms to the first opening, and a top surface of the light emitting layer is aligned with a top surface of the first pixel defining layer; forming a cathode trace layer on a surface of the second pixel defining layer and a surface of the light emitting layer; and packaging the array substrate and forming a first inorganic film layer on the second pixel defining layer by chemical vapor deposition; forming an organic film layer on the first inorganic film layer by inkjet printing; and forming a second inorganic layer on the organic film layer by chemical vapor deposition. Claims 7 and 11-14 are included likewise as they depend from independent claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


August 14, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813